ICJ_001_CorfuChannel_GBR_ALB_1948-03-25_JUD_01_PO_01_FR.txt. 31

OPINION INDIVIDUELLE DE MM. BASDEVANT, ALVAREZ,
WINIARSKI, ZORICIC, DE VISSCHER BADAWI PACHA
ET KRYLOV

Tout en souscrivant à l’arrêt de la Cour, nous croyons devoir
déclarer que nous aurions désiré voir la Cour se prononcer sur le
bien-fondé de la prétention du Gouvernement du Royaume-Uni
de traiter la présente affaire comme rentrant dans la juridiction
obligatoire de la Cour. La requéte s’étant appuyée sur cette préten-
tion et celle-ci, si elle est fondée, justifiant à elle seule l'emploi
de ce mode d’introduction de Vinstance sans qu'il soit besoin
d’examiner la portée de la lettre du 2 juillet 1947, il nous apparait
que, logiquement, la question de la juridiction obligatoire se posait
en premier lieu.

Cette question a été amplement discutée tant dans les écritures
qu'en plaidoiries. Si elle s’est posée, c'est qu’on s’est trouvé ici en
présence d’une procédure qui, considérée dans son ensemble, est le
résultat d’une innovation de la Charte des Nations unies. Sous le
régime de celle-ci, la règle demeure que la juridiction de la Cour
internationale de Justice, comme antérieurement celle de la Cour
permanente de Justice internationale, repose sur le consentement
des États qui sont parties au différend; mais l’article 36 de la
Charte a fait apparaître la possibilité pour le Conseil de Sécurité de
recommander aux parties de soumettre leur différend à la Cour
internationale de Justice conformément aux dispositions du Statut
de la Cour. Le Conseil de Sécurité a, pour la première fois, usé de
cette faculté le 9 avril 1947. La voie contentieuse à laquelle il s’est
ainsi référé nécessite, pour que la Cour soit saisie, une certaine
action des parties ou, éventuellement, de l’une d’elles. En présence
de ce cas nouveau, les Gouvernements en cause ont eu des vues
différentes sur la portée de la recommandation et, en conséquence,
sur la voie à suivre pour saisir la Cour.

Le Gouvernement du Royaume-Uni a estimé, pour divers motifs
par lui déduits de textes de la Charte et du Statut, qu’on se trouvait
ici en présence d’un cas nouveau de juridiction obligatoire de la
Cour. En conséquence, il a procédé par voie de requête et a men-
tionné dans celle-ci les textes de la Charte et du Statut sur lesquels
il prétendait établir la compétence de la Cour.

Les arguments présentés au nom du Royaume-Uni en vue d’éta-
blir qu’on serait ici en présence d’un nouveau cas de juridiction
obligatoire, arguments que l’agent et le conseil du Gouvernement
albanais se sont attachés à réfuter, ne nous ont pas convaincus. En

20
32 OPINION INDIVIDUELLE COLLECTIVE

particulier, tenant compte 1° du sens habituel du terme recomman-
dation, sens que ce terme a conservé dans la langue diplomatique
ainsi que l’atteste la pratique des Conférences panaméricaines, de
la Société des Nations, de l'Organisation internationale du Travail,
etc., 2° du système général de la Charte et du Statut qui fonde la
juridiction de la Cour sur le consentement des États, 3° des termes
employés dans l’article 36, paragraphe 3, de la Charte, et de son
but qui est de rappeler au Conseil de Sécurité que les différends
d'ordre juridique relèvent des méthodes judiciaires de règlement,
il ne nous paraît pas possible d'admettre une interprétation selon
laquelle cet article aurait introduit, sans le dire, d’une manière en
quelque sorte subreptice, un cas nouveau de juridiction obligatoire.

Sur ce point, la thèse soutenue au nom du Gouvernement albanais
nous paraît fondée, mais quand ce Gouvernement prétend en déduire
qu'en l'espèce la voie de la requête était irrégulière, nous ne pouvons,
pour les motifs donnés dans l’arrêt, le suivre dans cette déduction.

Signé) BASDEVANT.
ALVAREZ.

B. WINIARSKI.

Dr Zorieré.

CH. DE VISSCHER.

NN me en en
7

21
